Citation Nr: 1548869	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a right leg disability, including under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 July 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim of service connection for a right leg disability was denied by the RO in January 2004.  Although the RO reopened this claim in an April 2015 supplemental statement of the case (SSOC), the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The reopened issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in January 2004, the RO denied a claim of service connection for a right leg disability (characterized as right leg pain).  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in January 2004 by the RO raises a reasonable possibility of substantiating the claim for a right leg disability.

CONCLUSION OF LAW

1.  The January 2004 RO decision, which denied service connection for a right leg disability (characterized as right leg pain), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a right leg disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in January 2004, the RO denied service connection under 38 U.S.C.A. § 1151 for a right leg disability (characterized as right leg pain) on grounds that the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability as a VA examiner stated that his complaints of radiating shock like pain cannot be explained by the additional surgical procedure that was required to remove the fractured piece of a surgical instrument.  After the Veteran was notified of the determination and of his appellate rights by a February 2004 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records, VA examinations in October 2003 and November 2003, and VA treatment records.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in May 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a right leg disability consists, in part, of an August 2011 VA examination in which the examiner opined that the secondary bilateral condition (radiculopathy and meralgia paresthetica) was at least as likely not cause by or a result of or related to increased pain due to spinal fusion that was granted under 38 U.S.C.A. § 1151. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran's currently diagnosed right leg disability is related to the spinal fusion that is currently service connected under 38 U.S.C.A. § 1151.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a right leg disability is granted and, to this extent only, the appeal is granted.


REMAND

The Veteran claims that his right leg disability, which has been diagnosed as radiculopathy of the right lower extremity, is caused by surgeries performed by the VA in March 2003 and April 2010.  The Veteran is currently service connected for L4-S1 cage fusion with increased back pain under 38 U.S.C.A. § 1151.  

The Veteran was afforded VA examinations in October 2003, November 2003, August 2011, and March 2012.  The opinions provided, however, regarding the issue of the right leg disability are not supported by clear and adequate rationale.  As the evidence is inadequate to decide the claim for a right leg disability, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of his right leg disability.  The claims file must be made available to the examiner for review.  

The examiner is requested to answer the following questions:

A.  Did the Veteran suffer additional disability of the right leg as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran at a VA Medical Center?  The examiner should specifically address the March 2003 and April 2010 surgeries and the May 2003 fall on stairs.

B.  Was any additional disability of the right leg proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

C.  Was any additional disability proximately caused by an event not reasonably foreseeable?  That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his right leg disability is caused or aggravated by his service-connected L4-S1 cage fusion with increased back pain.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


